Holmes, J.
The language of the bond in suit was before this court in White v. French, 15 Gray, 339, and it was so strongly intimated that the condition was broken when a judgment was recovered, that, in view of the nicety of the distinctions which have been taken in the cases, and the desirableness of certainty in the construction of forms in common use, we shall follow what is there laid down, without considering the matter anew. The amount for which execution should issue is not open at this stage of the case. Exceptions overruled.